                                          Case 3:20-cv-01887-JSC Document 31 Filed 01/25/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAURA NIETO,                                      Case No. 20-cv-01887-JSC
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO SHOW CAUSE TO
                                                 v.                                        PLAINTIFF RE: FAILURE TO
                                   9
                                                                                           PROSECUTE
                                  10     SANTA CLARA UNIVERSITY,
                                                        Defendant.
                                  11

                                  12          On August 25, 2020—after Plaintiff Laura Nieto’s counsel withdrew and she proceeded in
Northern District of California
 United States District Court




                                  13   this action representing herself—the Court scheduled an initial case management conference for

                                  14   November 5, 2020, and ordered the parties to submit a jointly prepared case management

                                  15   conference statement by October 29, 2020. (Dkt. No. 17.) Defendant Santa Clara University

                                  16   filed a case management statement, whereas Ms. Nieto did not; in fact, Ms. Nieto refused to

                                  17   cooperate in the statement’s preparation. (Dkt. No. 21-1.) Ms. Nieto did not attend the November

                                  18   5, 2020 case management conference due to illness. (Dkt. Nos. 24 at 1, 28-1 at 3 ¶ 9, 28-1 at 31.)

                                  19   Defendant attended the conference.

                                  20          On November 9, 2020, this Court issued a Show Cause Order requiring Ms. Nieto to

                                  21   cooperate with Defendant in the preparation of a joint case management conference statement to

                                  22   be filed no later than December 3, 2020, one week in advance of the parties’ case management

                                  23   conference rescheduled for December 10, 2020. (Dkt. No. 24 at 1.) The Court cautioned Ms.

                                  24   Nieto that failure to cooperate with defense counsel in preparation of the joint case management

                                  25   statement and/or her failure to appear at the parties’ December 10, 2020 case management

                                  26   conference could result in the dismissal of her lawsuit pursuant to Federal Rule of Civil Procedure

                                  27   41. (Dkt. No. 24 at 2.)

                                  28          Following the issuance of this Court’s November 9, 2020 Show Cause Order, defense
                                           Case 3:20-cv-01887-JSC Document 31 Filed 01/25/21 Page 2 of 4




                                   1   counsel contacted Ms. Nieto to schedule a time at which the parties could meet and confer, and

                                   2   Ms. Nieto responded that she was available at 3:50 p.m. on November 19, 2020. (Dkt. No. 28-1 at

                                   3   3 ¶ 12, 14.) When defense counsel attempted to call Ms. Nieto on November 19, 2020 at 3:50

                                   4   p.m., the calls went directly to voicemail. (Dkt. No 28-1 at 3 ¶ 13, 44.) Defense counsel e-mailed

                                   5   Ms. Nieto requesting that she return counsel’s phone calls, to which she received an automatic

                                   6   response that Ms. Nieto was unavailable until January 11, 2021 and would have limited e-mail

                                   7   access until that time. (Dkt. No. 28-1 at 3 ¶ 13, 45.) Nonetheless, defense counsel e-mailed Ms.

                                   8   Nieto again on November 20, 2020 requesting the parties meet and confer before the December

                                   9   10, 2020 case management conference, and Ms. Nieto was once again failed to respond. (Dkt. No.

                                  10   28-1 at 4 ¶ 14, 47.)

                                  11          However, on November 20, 2020, Ms. Nieto filed a notice, pursuant to 28 U.S.C. § 636(c),

                                  12   declining to have a magistrate judge conduct all further proceedings in the case and requesting the
Northern District of California
 United States District Court




                                  13   case be reassigned to a district judge. (Dkt. No. 26.) Ms. Nieto previously filed her consent to

                                  14   proceed before a magistrate judge on May 26, 2020. (Dkt. No. 13.) Given her earlier filed

                                  15   consent, the Court ordered Ms. Nieto to file a written submission by December 4, 2020 explaining

                                  16   what “extraordinary circumstances” justified withdrawing her consent to the jurisdiction of a

                                  17   magistrate judge. (Dkt. No. 27.) See Branch v. Umphenour, 936 F.3d 994, 1001-02 (9th Cir.

                                  18   2019) (quoting 28 U.S.C. § 636(c)(4)); see also Fed. R. Civ. P. 73(b)(3). The Court also

                                  19   continued the parties’ December 10, 2020 case management conference to January 21, 2021, with

                                  20   the case management statement Ms. Nieto remained jointly responsible for preparing due one

                                  21   week in advance.

                                  22          Time passed; Ms. Nieto filed no submission regarding her consent by December 4, 2020

                                  23   per this Court’s order. Defense counsel e-mailed Ms. Nieto on December 18, 2020 to schedule a

                                  24   meet and confer call in advance of the January 21, 2021 case management conference; on

                                  25   December 23, 2021, defense counsel contacted Ms. Nieto again, and Ms. Nieto responded that she

                                  26   was available to meet at 9:00 a.m. on December 25. (Dkt. No. 28-1 at 4 ¶¶ 15-16, 49, 55.)

                                  27   Defense counsel replied that, as December 25 was Christmas Day, she was unavailable, but

                                  28   provided alternative times to meet and confer. (Dkt. No. 28-1 4 at ¶ 16, 56.) On December 28,

                                                                                        2
                                            Case 3:20-cv-01887-JSC Document 31 Filed 01/25/21 Page 3 of 4




                                   1   2020, the parties agreed to meet on January 11, 2021. (Dkt. No. 28-1 4 at ¶ 16, 58.) On January

                                   2   4, 2021, defense counsel e-mailed Ms. Nieto to confirm the time of their call on January 11, and

                                   3   Ms. Nieto responded that she could meet at 4:00 p.m. (Dkt. No. 28-1 at 4 ¶ 17, 60-61.) Shortly

                                   4   before the parties’ 4:00 p.m. phone call, Ms. Nieto’s husband called defense counsel and stated

                                   5   that she was unwell and needed to reschedule. (Dkt. No. 28-1 at 4 at ¶ 18.) Defense counsel e-

                                   6   mailed Ms. Nieto asking when the parties could meet and confer before January 13, 2021, and that

                                   7   absent Ms. Nieto’s response Defendant would file another unilaterally prepared case management

                                   8   statement. (Dkt. No. 28-1 at 4 at ¶ 18, 66.) Plaintiff never responded to this e-mail inquiry. (Dkt.

                                   9   No. 28-1 at 4 ¶ 18.)

                                  10          Defendant then timely-filed its January 14, 2021 case management statement, in which

                                  11   Defendant reported that Ms. Nieto did not participate in the statement’s preparation. (Dkt. No. 28

                                  12   at 1.) Defendant attached the declaration of counsel Jessica Peterson and exhibits of
Northern District of California
 United States District Court




                                  13   communications between Ms. Peterson and Ms. Nieto. (See Dkt. No. 28-1.) Ms. Nieto failed to

                                  14   appear at the parties’ January 21, 2021 further case management conference.

                                  15          In light of Ms. Nieto’s nonappearance and repeated failure to cooperate or meaningfully

                                  16   communicate with Defendant regarding the preparation of a joint case management statement, Ms.

                                  17   Nieto is ORDERED TO SHOW CAUSE as to why her lawsuit should not be dismissed pursuant

                                  18   to Federal Rule of Civil Procedure 41 for failure to prosecute. Indeed, given Ms. Nieto’s

                                  19   disingenuous offer to meet and confer at 9:00 a.m. on Christmas morning, it appears she has no

                                  20   intention of prosecuting this action in an appropriate manner. Ms. Nieto is ordered to file a written

                                  21   response to this Order by February 11, 2021. Ms. Nieto shall appear and show cause on February

                                  22   25, 2021 at 1:30 p.m., in a hearing to be conducted by Zoom videoconference. Failure to comply

                                  23   with this Order may result in the dismissal of this action. See Fed. R. Civ. P. 41(b).

                                  24          Once again, the Court strongly encourages Ms. Nieto to seek free legal assistance from the

                                  25   Northern District’s Legal Help Desk by calling 415-782-8982.

                                  26   //

                                  27   //

                                  28   //

                                                                                         3
                                          Case 3:20-cv-01887-JSC Document 31 Filed 01/25/21 Page 4 of 4




                                   1          IT IS SO ORDERED.

                                   2   Dated: January 25, 2021

                                   3

                                   4
                                                                                      JACQUELINE SCOTT CORLEY
                                   5                                                  United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                             4
